—Order unanimously affirmed without costs for reasons stated in decision at Supreme Court, Murphy, J. (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present— Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.
50 In the Matter of Richard G. B., Petitioner, v W. Michael Woodhouse, as Commissioner of Livingston County Department of Social Services, et al., Respondents. [679 NYS2d 916] —Determination unanimously annulled on the law without costs and petition granted. Memorandum: In this CPLR article 78 proceeding transferred to our Court pursuant to CPLR 7804 (g), petitioner challenges the determination, made following a fair hearing, that denied his application to expunge a report to the State Central Register indicating that petitioner had maltreated his teenaged daughter (see, Social Services Law § 422). Upon our review of the record, we conclude that the Livingston County Department of Social Services failed to prove maltreatment by a fair preponderance of the evidence (see, Matter of Lee TT. v Dowling, 87 NY2d 699, 712, rearg denied sub nom. Matter of Joel P. v Bane, 88 NY2d 920; Matter of John F. v Dowling, 224 AD2d 964). Thus, the determination must be annulled and the indicated report expunged. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Livingston County, Cicoria, J.) Present — Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.